DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-22 are pending and have been examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10967861 (US Application No. 16188619). The primary difference between the claims at issue is regarding the identified entity in relation to the first vehicle. In the instant application, a person external to the first vehicle is identified, however in the reference patent, a second vehicle (which is tailgating) is identified. Further, claim 1 of the reference patent identifies an expected discomfort of an occupant of the second vehicle. Under the broadest reasonable interpretation of the instant application and the reference patent, this occupant of the second vehicle in the reference patent meets the limitation of a person external to the first vehicle as claimed in the instant application. The occupant of the second vehicle is in fact a person external to the first vehicle. The remaining steps of the claims are largely the same between the instant application and the reference patent, with the final two key limitations being exactly the same. Thus, while the claims at issue are not identical, they are not patentably distinct from each other for the rationale given above.
Additionally, Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17194731 (reference application). Similar to the reasoning above with respect to US Patent 10967861, the primary difference between the claims at issue is regarding the identified entity in relation to the first vehicle. In the instant application, a person external to the first vehicle is identified, however in the reference patent, a second vehicle (which is tailgating) is identified. Further, claim 2 of the reference application identifies an expected discomfort of an occupant of the second vehicle. Under the broadest reasonable interpretation of the instant application and the reference application, this occupant of the second vehicle in the reference application meets the limitation of a person external to the first vehicle as claimed in the instant application. The occupant of the second vehicle is in fact a person external to the first vehicle. The remaining steps of claim 1 are largely the same between the instant application and the reference patent, with the final two key limitations being exactly the same. Thus, while the claims at issue are not identical, they are not patentably distinct from each other for the rationale given above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1 and 22 are rejected under Double Patenting, and claims 2-21 are objected to as being dependent upon a rejected base claim. The stated claims appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of speed planning for autonomous vehicles, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663